DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #164 mentioned in paragraph [0047], #240N and #240P mentioned in paragraph [0059].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0070], the reference character #330 and the reference character #340 are both used to designate “one or more light sources”. Are they referring to the same “light source” or something different? If different, what is the difference between #330 and #340?   
Appropriate correction is required.

The use of the term BLUETOOTH, which is a trade name or a mark used in commerce, has been noted in this application in paragraphs [0047], [0052], [0071] and [0080]. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are all within at least one of the four categories.
The independent claim 1 recites:
	determining a critical flicker frequency (CFF) corresponding to the user input; and 
	determining, based on the CFF, a disease state
The independent claim 12 recites:
	determine a critical flicker frequency (CFF) corresponding to the user input; and 
	determine, based on the CFF, a disease state

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
	
The claimed steps of determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.

Regarding the dependent claims 2-11 and 13-20, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 2-11 and 13-20 recite steps (e.g. determining, receiving, adjusting, storing, varying, discard) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.

This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for causing, receiving, determining, varying, adjusting, storing, discarding merely invoke a computer as a tool.
The data-gathering step (receiving) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for causing, receiving, determining, varying, adjusting, storing, discarding. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide information about critical flicker frequency (CFF). 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for causing, receiving, determining, varying, adjusting, storing, discarding. The claims do not apply the obtained data to a particular machine. Rather, the data is merely output in an post-solution step.

The additional elements are identified as follows: a light device, one or more processors

Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
the non-patent literature cited herewith:
 Aoyama, Hideki, and Mitsuaki Oshima. "Visible light communication using a conventional image sensor." 2015 12th Annual IEEE Consumer Communications and Networking Conference (CCNC). IEEE, 2015.
Frater, Lance Phillip. "Light flicker and harmonic modelling of electrical lighting." (2015).

Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 11-13, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forbes (US 20130345166 A1).

With respect to claim 1, Forbes discloses
A method (see paragraph 0456, CFF test) comprising: 
causing light to be emitted at a first frequency (see paragraph 0457, light pulses were used initially generated at a first high frequency pulse at 50Hz); 
causing the first frequency at which the light is emitted to vary (see paragraph 0457, circular light pulses with a 1:1 ratio between visual impulse and interval were used with changing frequencies); 
receiving, based on the varied first frequency, a user input (see paragraph 0457, the patient registered this change by pressing a hand-held switch); 
determining a critical flicker frequency (CFF) corresponding to the user input (see paragraph 0457, the flicker frequencies were measured 8 times and the mean value was calculated to be the CFF); and 
determining, based on the CFF, a disease state (see paragraph 0456, the CFF test is recognized as a quantitative measure of central nervous system dysfunction; and see paragraph 0024, diagnosing hepatic encephalopathy (HE) by determining the critical flicker frequency (CFF)).

With respect to claim 2, all limitations of claim 1 apply in which Forbes further discloses causing the light to be emitted comprises sending a command to a light device (see paragraph 0457, circular light pulses with a 1:1 ratio between the visual impulse and the interval were used wherein an impression of a steady light was given to subject), wherein the light device emits the light (see paragraph 0457, frequency of white light was emitted).

With respect to claim 6, all limitations of claim 1 apply in which Forbes further discloses determining, based on the CFF, the disease state comprises determining that the CFF is indicative of minimal hepatic encephalopathy (see paragraph 0024, diagnosing hepatic encephalopathy (HE) by determining the critical flicker frequency (CFF), wherein a decrease in the CFF is indicative that subject has hepatic encephalopathy).

With respect to claim 7, all limitations of claim 1 apply in which Forbes further discloses 
after receiving the user input, varying the first frequency at which the light is emitted (see paragraph 0457, after patient registered the change of the frequency of light by pressing a hand-held switch the process was repeated; and see paragraph 0459, separate fusion to flicker tests were performed); 
receiving, based on the varied first frequency, a second user input (see paragraph 0457, patient registered the changed by pressing a hand-held switch; and see paragraph 0459, separate fusion to flicker tests were performed); and 
wherein determining the disease state is further based on a second CFF (see paragraph 0456, the CFF test is recognized as a quantitative measure of central nervous system dysfunction; and see paragraph 0024, diagnosing hepatic encephalopathy (HE) by determining the critical flicker frequency (CFF)).

With respect to claim 8, all limitations of claim 7 apply in which Forbes further discloses: 
determining an average of the CFF and the second CFF (see paragraph 0457-0459, the average of the CFF were determined); and 
wherein determining the disease state comprises determining that the average of the CFF and the second CFF is indicative of the disease state (see paragraph 0456, the CFF test is recognized as a quantitative measure of central nervous system dysfunction; and see paragraph 0024, diagnosing hepatic encephalopathy (HE) by determining the critical flicker frequency (CFF)).

With respect to claim 11, all limitations of claim 1 apply in which Forbes further discloses 
storing (see paragraph 0049, storing patient information), in a user profile (see paragraph 0531, hepatic encephalopathy (HE) profile), at least one of: 
the CFF as a portion of a historical record of CFF's (see paragraph 0262, medical records with information about CFF), a light emission frequency variation, an average critical flicker frequency (CFF) (see paragraph 0049, the average CFF value is stored on a computer processor), or an examination schedule.

With respect to claim 12, Forbes discloses
An apparatus (see paragraph 0051, device) comprising: 
one or more processors (see paragraph 0049, computer processor); and 
memory storing processor executable instructions (see paragraph 0051, memory device; and see paragraph 0455, hepatic encephalopathy scoring algorithm) that, when executed by the one or more processors, cause the apparatus to: 
cause light to be emitted at a first frequency (see paragraph 0457, light pulses were used initially generated at a first high frequency pulse at 50Hz); 
cause the first frequency at which the light is emitted to vary (see paragraph 0457, circular light pulses with a 1:1 ratio between visual impulse and interval were used with changing frequencies); 
receive, based on the varied first frequency, a user input (see paragraph 0457, the patient registered this change by pressing a hand-held switch); 
determine a critical flicker frequency (CFF) corresponding to the user input (see paragraph 0457, the flicker frequencies were measured 8 times and the mean value was calculated to be the CFF); and 
determine, based on the CFF, a disease state (see paragraph 0456, the CFF test is recognized as a quantitative measure of central nervous system dysfunction; and see paragraph 0024, diagnosing hepatic encephalopathy (HE) by determining the critical flicker frequency (CFF)).

With respect to claim 13, all limitations of claim 12 apply in which Forbes further discloses the processor executable instructions that, when executed by the one or more processors (see paragraph 0455, hepatic encephalopathy algorithm), cause light to be emitted, further cause light to be emitted by causing a command to be sent to a light device (see paragraph 0457, circular light pulses with a 1:1 ratio between the visual impulse and the interval were used wherein an impression of a steady light was given to subject), wherein the light device emits the light (see paragraph 0457, frequency of white light was emitted).

With respect to claim 15, all limitations of claim 12 apply in which Forbes further discloses the processor executable instructions that, when executed by the one or more processors (see paragraph 0455, hepatic encephalopathy algorithm), further cause the apparatus to:
after receiving the user input, varying the first frequency at which the light is emitted (see paragraph 0457, after patient registered the change of the frequency of light by pressing a hand-held switch the process was repeated; and see paragraph 0459, separate fusion to flicker tests were performed); 
receive, based on the varied first frequency, a second user input (see paragraph 0457, patient registered the changed by pressing a hand-held switch; and see paragraph 0459, separate fusion to flicker tests were performed); and 
wherein determining the disease state is further based on a second CFF (see paragraph 0456, the CFF test is recognized as a quantitative measure of central nervous system dysfunction; and see paragraph 0024, diagnosing hepatic encephalopathy (HE) by determining the critical flicker frequency (CFF)).

With respect to claim 16, all limitations of claim 15 apply in which Forbes further discloses the processor executable instructions that, when executed by the one or more processors (see paragraph 0455, hepatic encephalopathy algorithm), further cause the apparatus to:
determine an average of the CFF and the second CFF (see paragraph 0457-0459, the average of the CFF were determined); and 
wherein determining the disease state comprises determining that the average of the CFF and the second CFF is indicative of the disease state (see paragraph 0456, the CFF test is recognized as a quantitative measure of central nervous system dysfunction; and see paragraph 0024, diagnosing hepatic encephalopathy (HE) by determining the critical flicker frequency (CFF)).

With respect to claim 18, all limitations of claim 12 apply in which Forbes further discloses the processor executable instructions that, when executed by the one or more processors (see paragraph 0455, hepatic encephalopathy algorithm), further cause the apparatus to:
store (see paragraph 0049, storing patient information), in a user profile (see paragraph 0531, hepatic encephalopathy (HE) profile), at least one of: 
the CFF as a portion of a historical record of CFF's (see paragraph 0262, medical records with information about CFF), a light emission frequency variation, an average critical flicker frequency (CFF) (see paragraph 0049, the average CFF value is stored on a computer processor), or an examination schedule.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5, 10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes in view of Katz (US 20100271592 A1; cited by applicant)

With respect to claim 3, all limitations of claim 1 apply in which Forbes does not specifically teach the CFF for a user represents a threshold at which the light is seen half the time as flickering and half the time as fused.
	Katz teaches the CFF for a user represents a threshold at which the light is seen half the time as flickering and half the time as fused (see paragraph 0002, as light blinks faster and faster at some frequency the blinking light will appear as a fused or continuous light to a subject and the frequency at which this happens is known as the critical flicker fusion frequency which means that the CFF is the point where light is seen half as flickering and half as fused).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forbes with the teachings of Katz because it would have resulted in the predictable result of measuring the critical flicker fusion frequency to assess health of an individual (Katz: see paragraph 0002-0005).

With respect to claim 4, all limitations of claim 1 apply in which Forbes does not disclose wherein causing the light to be emitted comprises causing the light to be emitted at the first frequency and wherein causing the first frequency at which the light is emitted to vary comprises increasing the first frequency to a second frequency over a first time period.
	Katz teaches causing the light to be emitted comprises causing the light to be emitted at the first frequency (see paragraph 0052, to determine a subject’s CFF, a first selection of light source flickering at 19 Hz which is the first frequency) and causing the first frequency at which the light is emitted to vary comprises increasing the first frequency to a second frequency over a first time period (see paragraph 0052, the first frequency increases to a second range of frequencies with a microcontroller that is configured to adjust).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forbes with the teachings of Katz because it would have resulted in the predictable result of increasing iteration of frequencies to obtain a successively more accurate CFF measurement (Katz: see paragraph 0052).

With respect to claim 5, all limitations of claim 1 apply in which Forbes does not disclose wherein causing the light to be emitted comprises causing the light to be emitted at the first frequency and wherein causing the first frequency at which the light is emitted to vary comprises decreasing the first frequency to a third frequency over a second time period.
	Katz teaches causing the light to be emitted comprises causing the light to be emitted at the first frequency (see paragraph 0052, to determine a subject’s CFF, a first selection of light source flickering at 19 Hz which is the first frequency; and see paragraph 0057, first selection with ascending frequencies) and causing the first frequency at which the light is emitted to vary comprises decreasing the first frequency to a third frequency over a second time period (see paragraph 0059, the frequency of the second selection can be lower than the frequency of the first selection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forbes with the teachings of Katz because it would have resulted in the predictable result of conducting additional iterations of increasing and decreasing frequencies to measure CFF (Katz: see paragraph 0059).

With respect to claim 10, all limitations of claim 1 apply in which Forbes does not disclose determining an ambient lighting intensity; and adjusting, based on the ambient lighting intensity, the CFF.
	Katz teaches determining an ambient lighting intensity (see paragraph 0055, the apparatus comprises means for measuring ambient light) and adjusting based on the ambient lighting intensity, the CFF (see paragraph 0055, the apparatus comprises means for adjusting the brightness of the light sources in response to the ambient light measurement to accurately measure the CFF).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forbes with the teachings of Katz because it would have resulted in the predictable result of measuring ambient light to help maintain a consistent operating environment for measuring CFF (Katz: see paragraph 0055).

With respect to claim 14, all limitations of claim 12 apply in which Forbes does not disclose wherein the processor executable instructions that, when executed by the one or more processors, cause the apparatus to cause the first frequency at which the light is emitted to vary period, cause the first frequency at which the light is emitted to vary by one or more of: increasing the first frequency to a second frequency over a first time period or decreasing the first frequency to a third frequency over a second time period.
	Katz teaches causing the first frequency at which the light is emitted to vary period (see paragraph 0052, the first frequency increases to a second range of frequencies with a microcontroller that is configured to adjust), causing the first frequency at which the light is emitted to vary by one or more of: increasing the first frequency to a second frequency over a first time period (see paragraph 0052, the first frequency increases to a second range of frequencies with a microcontroller that is configured to adjust) or decreasing the first frequency to a third frequency over a second time period (see paragraph 0059, the frequency of the second selection can be lower than the frequency of the first selection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forbes with the teachings of Katz because it would have resulted in the predictable result of conducting additional iterations of increasing and decreasing frequencies to measure CFF (Katz: see paragraph 0059).

With respect to claim 17, all limitations of claim 12 apply in which Forbes does not disclose wherein the processor executable instructions, when executed by the one or more processors, further cause the apparatus to: determine an ambient lighting intensity; and adjust, based on the ambient lighting intensity, the CFF.
Katz teaches determining an ambient lighting intensity (see paragraph 0055, the apparatus comprises means for measuring ambient light) and adjusting based on the ambient lighting intensity, the CFF (see paragraph 0055, the apparatus comprises means for adjusting the brightness of the light sources in response to the ambient light measurement to accurately measure the CFF).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capabilities of the processor disclosed Forbes with the teachings of Katz because it would have resulted in the predictable result of measuring ambient light to help maintain a consistent operating environment for measuring CFF (Katz: see paragraph 0055).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes in view of Downing (US 4940323 A; cited by applicant).

With respect to claim 9, all limitations of claim 1 apply in which Forbes does not disclose determining that a light source is aligned with a user's vision, prior to causing light to be emitted.
	Downing teaches determining that a light source is aligned with a user’s vision, prior to causing light to be emitted (see Col 4 lines 63-64, place eyes of subject at beginning of open font and have subject look at collimating lens before the light flashes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forbes with the teachings of Downing because it would have resulted in the predictable result of making sure a subject is looking directly at a light source (Downing: see Col 1 lines 24-29).

With respect to claim 19, all limitations of claim 12 apply in which Forbes does not disclose wherein the processor executable instructions, when executed by the one or more processors, further cause the apparatus to determine that a light source is aligned with a user's vision, prior to causing light to be emitted.
	Downing teaches determining that a light source is aligned with a user’s vision, prior to causing light to be emitted (see Col 4 lines 63-64, place eyes of subject at beginning of open font and have subject look at collimating lens before the light flashes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capabilities of the processor disclosed by Forbes with the teachings of Downing because it would have resulted in the predictable result of making sure a subject is looking directly at a light source (Downing: see Col 1 lines 24-29).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes in view of Sarma (US 20190307356 A1).

With respect to claim 20, all limitations of claim 12 apply in which Forbes does not disclose wherein the processor executable instructions, when executed by the one or more processors, further cause the apparatus to discard the CFF based on a cutoff value.
	Sarma teaches discarding the CFF based on a cutoff value (see paragraph 0078, the system filters out data using a cutoff value).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor disclosed by Forbes with the teachings of Sarma because it would have resulted in the predictable result of analyzing data and removing outliers in the data based on a threshold value (Sarma: see paragraph 0085).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791